Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 21-40 filed 8/10/2022 are pending in which claims 1-20 are cancelled and claims 21, 28, and 35 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 15/855,140 and now PAT 10,606,860 and Continuation of Application No. 14/189.748 and now PAT 9.892,177 and Provisional Application No.61/845,017 filed 07/11/2013.

ALLOWANCE
	Claims 21-40 are allowed over the prior art of record.

REASON FOR ALLOWANCE
The prior art of record Jung (U.S. Patent Publication No. 2013/0198304) discloses:
Jung teaches a method that the cloud server accessing unit provides an interface which allows user accessing the messenger server and provide a link to the user of the messenger client program to select link information in the group chatting window (Par. 76),
Jung also teaches a method that the selected file, on the user terminal, through the group chatting window, wherein the uploaded file is stored in a sharing group folder mapped to the group chatting room of a cloud server, wherein the sharing group and the group chatting room are in a one-to-one scheme, and wherein when activity for the file stored in the sharing group folder is generated, the activity information is received and displayed on a chatting window of the created group chatting window (Par. 25),
Jung finally teaches a method that the system provides group chatting function which the users can chat to each other through single chatting window.  By creating the group chatting window (team of user) the chat can be added to the created chatting group (Par. 10),
Tan et al. (U.S. Patent Publication No. 2014/0082503) discloses:
Tan et al. teach a method that is hosted cloud file sharing, collaboration service and/or cloud storage service accessible via an interactive mobile user interface utilizing a manipulative handle (Par. 34), 
Tan et al. also, teach a method that the web-page platform for collaborating on projects or jointly working on documents can be used by individual users and shared among team of users (Par. 35),
Tan et al. also, teach a method that a team of users are associated with work space which is deployed in an enterprise system.  Each user which are associated with a work space can access to the specific work place depend on level of permission assigned to them and the creator of work place is responsible for this assignment based on their level of access (Par. 37-38),
Tan et al. also, teach a method that the interactive user interface utilizing a manipulative handle for displaying activity status and additionally detail information, when the manipulative handle is engaged (Par. 47),
Tan et al. finally, teach a method that the collaboration platform or environment hosts workspaces with work items that one or more users can access (e.g., view, edit, update, revise, comment, download, preview, tag, or otherwise manipulate, etc.). A work item can generally include any type of digital or electronic content that can be viewed or accessed via an electronic device.  The digital content can include .pdf files, .doc, slides (e.g., power point slides), images, audio files, multimedia content, web pages, blogs, etc. A workspace can generally refer to any grouping of a set of digital content in the collaboration platform. The grouping can be created, identified, or specified by a creator user or administrative user (Par. 26),
Ow United States Patent Publication No. 2014/0165176) discloses:
Ow teaches a method that the file sharing system is typically controlled by a cloud-based operating system that enables users to manage and distribute files of their choosing while maintaining control and ownership of the files (Par. 11),
Ow finally, teaches a method that include a Smart Device User Interface that manages all communications with the system being accessed through generally known devices such as smart phones and tablets. The Web User Interface manages communications with the system that are received through commonly known internet browser software including, but not limited to, FireFox, Internet Explorer, Google Chrome, Apple Safari and other generally known web browsers. The Web User Interface allows any users that have rights to the system to access the system through any personal computer connected to the internet (Par. 77).  While after reviewing the applicant’s amendment/arguments filed on August 10, 2022 is related to accessing content in an external data repository from an on-demand database service and, more specifically, to techniques for interacting with a content object from a database service which is reside on server. However after consideration of applicant’s application is about a team of users to share and collaborate on files which are stored on the cloud storage device and by utilizing database which is reside on server can display a user interface having a plurality of options which comprising a files option and based on user’s input perform files option selection to display to the team of users and allows selecting a cloud storage from list of cloud storage services accessible by the database system.  Therefore the combination of prior are of made of record do not teach or suggest the feather of “…;displaying, at a user device, a user interface having a plurality of options comprising a files option, the user device being a client machine of an on-demand database service environment; obtaining first user input selecting the files option; displaying, at the user device, responsive to obtaining the first user input, a cloud storage option configured to add cloud storage for a team of users of an organization; obtaining second user input selecting the cloud storage option; displaying, at the user device, responsive to obtaining the second user input selecting the cloud storage option, a list of cloud storage services designated as useable for the organization; obtaining third user input selecting one or more of the cloud storage services of the displayed list of cloud storage services; obtaining fourth user input selecting a conversation associated with the team of users; displaying, at the user device, a choose file option to choose a file associated with a cloud storage service of the selected one or more cloud storage services; obtaining fifth user input choosing the file; and adding the chosen file to the conversation associated with the team of user” as recited in claims 21, 28, and 35. the prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 21, 28, and 35 as a whole.  Consequently, independent claims 21, 28, and 35 and dependent claims 22-27, 29-34, and 36-40 are allowable over prior art of made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoeffler et al. United States Patent Publication No. 2014/0280384,
Tigchelaar United States Patent Publication No. 2014/0331125,
Redlich et al. United States Patent No. 8,655,939,
Bangel et al. United States Patent No. 7,472,126.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157